Citation Nr: 1128255	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  05-09 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the current appellate claims.

This case was previously before the Board in December 2006 and August 2009, at which time it was remanded for further development.  Among other things, attempts were to be made to obtain service records for the period prior to 1967, determine whether the Veteran had active service in the Republic of Vietnam, and to accord the Veteran VA medical examinations which addressed the etiology of his tinnitus and vertigo.  Here, the record reflects that this, and all other development directed by the Board's prior remands, have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required with respect to the Veteran's tinnitus claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that when this case was previously before it, the appellate issues also included entitlement to service connection for hearing loss, diverticulitis/stomach disorder, and scar.  However, service connection was established for hearing loss by a May 2009 rating decision, and for the claimed scar by a January 2011 rating decision.  The Board granted service connection for a stomach disorder, to include diverticulitis, in August 2009.  The Board's decision was subsequently effectuated by a September 2009 rating decision.  Nothing in the record reflects the Veteran disagreed with the initial disability ratings established for these disabilities, nor the effective dates for the establishment of service connection.  In view of the foregoing, these issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the disposition of the issues adjudicated by this decision have been completed.

2.  The record does not reflect the Veteran had active service in the Republic of Vietnam, or that he was otherwise exposed to herbicides while on active duty.

3.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's diabetes mellitus, type II, was incurred in or otherwise the result of his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's vertigo was incurred in or otherwise the result of his active service.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's heart disorder was incurred in or otherwise the result of his active service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Service connection is not warranted for vertigo.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Service connection is not warranted for a heart disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2003, which is clearly prior to the July 2003 rating decision that is the subject of this appeal.  He was also sent additional notification via a January 2007 letter, followed by readjudication of the appeal by an May 2009 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the January 2007 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied with the exception of the tinnitus claim.  The Veteran's service treatment and personnel records are on file, as are various post-service medical records to include records from the Social Security Administration.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, the evidence of record confirms he has the claimed disabilities, and he has not indicated that there is any outstanding evidence which relates the etiology of these disabilities to his active service.  Moreover, he was accorded VA medical examinations in April 2009 and September 2010 which included an opinions that addressed the etiology of the current his current diabetes, vertigo, and heart disorder.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examinations, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  


Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

In this case, the Veteran essentially contends that his current diabetes mellitus, type II; vertigo; and heart disorder are all causally related to his active service aboard submarines.  He maintains that these disabilities are all consistent with the noise pollution, acoustic trauma, and air pressure that are part of submarine duties.

Initially, the Board notes that type II diabetes mellitus is a condition presumptively associated with herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  Further, on August 31, 2010, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease were added to the list of such presumptive conditions.  75 Fed. Reg. 53202 (2010).  However, VA specifically stated that the accepted medical definition of ischemic heart disease does not extend to other conditions, such as hypertension, peripheral artery disease, and stroke, that do not directly affect the muscles of the heart.  Id. at 53204.

The Board notes that, pursuant to 38 U.S.C.A. § 1116, there is a presumption of herbicide exposure for veterans who had active service in the Republic of Vietnam during the Vietnam War.  However, a thorough review of the Veteran's service treatment and personnel records does not reflect he was ever on active duty in the Republic of Vietnam, or was otherwise exposed to herbicides during his active service.  Therefore, the presumptive provisions of 38 C.F.R. § 3.309(e) are not applicable to the instant case, nor does any other presumptive provision appear to be applicable.  For example, even though cardiovascular renal disease and diabetes mellitus are considered chronic diseases subject to service connection on a presumptive basis if present to a compensable degree within the first post-service year (38 C.F.R. §§ 3.307, 3.309(a)), as noted below, these conditions were first diagnosed years after the Veteran's retirement from service.

With respect to the Veteran's service treatment records, they do not appear to contain any entries indicative of either diabetes or a heart disorder to include his January 1981 retirement examination.  Moreover, on a Report of Medical History completed concurrent with his retirement examination, the Veteran affirmatively indicated that he had not experienced heart trouble, high or low blood pressure, nor did he indicate he had experienced diabetes.

The Board acknowledges that service treatment records dated in August 1972 reflect that ear, nose and throat (ENT) evaluation was requested due to the Veteran's complaints of a 4 week history of vertigo with head movement.  It was noted that serious otitis media had been successfully cleared from the left ear, but that vertigo remains.  ENT evaluation conducted in September 1972 diagnosed resolving otitis media left ear and labyrinthitis.  Although there were subsequent references to his history of otitis media, etc., no subsequent treatment for vertigo appears in the service treatment records.  Moreover, there was no indication of any such disability on the January 1981 retirement examination, and he indicated on a concurrent Report of Medical History that he had not experienced dizziness or fainting spells.

The Board further notes that while the post-service medical records contain findings of current diabetes mellitus, vertigo, and heart disease, these diagnoses were all made years after his separation from service.  Consequently, as noted above, he is not entitled to a grant of service connection pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Moreover, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board also notes that diabetes mellitus and heart disease are the type of conditions that require medical testing to prove their existence.  As such, they are not the type of conditions subject to lay observation and/or diagnosis pursuant to Jandreau, supra.  Although the Veteran is competent, as a lay person, to describe symptoms of vertigo such as dizziness, he is not qualified to relate such symptoms to vertigo as opposed to some other diagnosis.  Moreover, as indicated above, the Veteran had indicated on the January 1981 Report of Medical History that was completed at the time of his retirement from service that he no longer experienced symptoms of dizziness.  Therefore, to the extent he now indicates continuity of symptomatology, such contentions appear to be inconsistent with and contradicted by the service records.

The Board further notes that no competent medical evidence is of record which relates either the Veteran's diabetes mellitus, type II, and/or vertigo to his active service.  In fact, VA medical examinations from April 2009 and September 2010 contain competent medical opinions against such findings, supported by stated rationale.  In making this determination, the respective VA examiners noted and took into consideration the Veteran's account of what occurred during and since service.  Moreover, in regard to the vertigo claims, the examiners were aware of the documented in-service treatment for vertigo in 1972 and extent thereof based upon review of the VA claims folder.  Nevertheless, the examiners essentially concluded that the nature of the current disabilities were such that they were not incurred in or otherwise the result of the Veteran's active service.  As detailed above, the Board has already determined that these examinations are supported by an adequate foundation, and are adequate for resolution of this case.  Therefore, the Board places great weight as to the examiner's findings, and concludes that the preponderance of the evidence is against these disabilities being etiologically related to service.

Regarding the heart disorder claim, the Board notes that the September 2010 VA examination for this disability found that there was currently no objective evidence of heart disease.  The Board also notes that in the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  However, a private medical statement dated in June 2005 reported, in pertinent part, that the Veteran had arteriosclerotic vascular disease (ASCVD).  In McLain v. Nicholson, 21 Vet. App. 319 (2007), the Court held that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  Therefore, the June 2005 private medical statement is sufficient to establish the presence of a current disability.

Despite the foregoing, the Board notes that the September 2010 VA examiner stated that if subsequently obtained medical records do finding a diagnosis of heart disease, it would be less likely as not that this disability was due to active military service, and supported this opinion with stated rationale.  As with the other VA medical examinations in this case, and for the same reasons, the Board places great weight on the findings of this VA examiner regarding the etiology of the Veteran's claimed heart disorder.

The Board further finds that any medical opinion relating the etiology of either the Veteran's current diabetes or heart disorder to his active service would not be supported by what actually occurred in service.  Simply put, there is no relevant complaint or clinical finding for a clinician to link these disabilities to the Veteran's military service.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a medical opinion that is based on the veteran's recitation of medical history, and unsupported by clinical findings, is not probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (A medical opinion is inadequate when unsupported by clinical evidence).  

No other basis for establishing service connection for diabetes, vertigo, and/or heart disorder is demonstrated by the evidence of record, to include as secondary to a service-connected disability.

For these reasons, the Board has concluded that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for diabetes mellitus, type II; vertigo; and a heart disorder.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to these claims must be denied.



ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for a heart disorder is denied.


REMAND

The Board notes that, as with the other claims adjudicated by this decision, the April 2009 and September 2010 VA examinations contain competent medical opinions against the Veteran's tinnitus being directly related to service, to include his purported noise/acoustic trauma therein.  However, the record also reflects, as noted in the Introduction, that service connection has been established for bilateral hearing loss based upon such exposure.  Just as sensorineural hearing loss may be caused by acoustic trauma, so can tinnitus.  Additionally, tinnitus is often associated with, or a component of, sensorineural hearing loss.  Therefore, it appears that the Veteran's tinnitus may be secondary to his service-connected hearing loss.

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, no competent medical opinion appears to be of record that addresses whether the Veteran's current tinnitus is secondary to his service-connected hearing loss.  Therefore, the Board finds that such development is required in the instant case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding medical records regarding the treatment the Veteran has received for his tinnitus should be obtained while this case is on remand.


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his tinnitus since September 2010.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current tinnitus was incurred in or otherwise due to active service, to include his purported noise exposure therein.

If the examiner concludes that the tinnitus is not directly due to military service, then the examiner must express an opinion as to whether it is at least as likely as not it is as likely as not that it was caused by or aggravated by the service-connected hearing loss.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.  If the examiner determines that the tinnitus was aggravated by the service-connected hearing loss, the examiner should identify the level of disability caused by the hearing loss, to the extent possible.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in January 2011, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


